  Case 1:19-cr-00283-CMH Document 23 Filed 09/19/19 Page 1 of 3 PageID# 111




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                       FILED
                                                                                  IN OPEN COURT
                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division                     SEP I 9 2019
                                                                             CLERK U.S. DISTRICT COURT
                                                                               ALEXANDRIA. VIRGINIA

UNITED STATES OF AMERICA                         No. l:19-cr-283


                                                 Count I: Conspiracy to Distribute Cocaine
                                                          (21 U.S.C. §§ 846, 841(a)(1))
OKSANA VOVK
                                                 Count 2: Conspiracy to Commit Money
                   Defendant.                             Laundering
                                                          (18 U.S.C. §1956)

                                                 Forfeiture Notice: 21 U.S.C. § 853;
                                                 18 U.S.C. §982



                                        INDICTMENT


                             September 2019 Term - at Alexandria

                                           COUNT ONE


                   (Conspiracy to Distribute 500 grams or more of Cocaine)

       THE GRAND JURY CHARGES THAT:


       Froin in and about June 2014, and continuing to on or about November 4,2016, within

the Eastem District of Virginia, and elsewhere, the defendant, OKSANA VOVK,did unlawfully,

knowingly and intentionally combine, conspire, confederate and agree with other persons, both

known and unknown,to unlawfully, knowingly, and intentionally distribute five hundred (500)

grams or more ofcocaine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1).

       (In violation of Title 21, United States Code, Section 846).
   Case 1:19-cr-00283-CMH Document 23 Filed 09/19/19 Page 2 of 3 PageID# 112




                                      ' COUNT TWO


                               (Conspiracy to Commit Money Laundering)

        From in or around June 2014,and continuing to on or about November 4,2016, within

 tbe Eastem District of Virginia, tbe defendant, OKSANA VOVK, did unlawfully, willfully, and

knowingly combine,conspire, confederate, and agree together and with others known and

unknown to the Grand Jury,to commit the following offenses against the United States:

        The defendant, OKSAUA V0VK,knowing that the property involved in a financial

transaction represented the proceeds ofsome form ofunlavdiil activity, namely,the conspiracy

to distribute controlled substances as set forth and charged in Count One ofthis Indictment, did

knowingly conduct and attempt to conduct such a financial transaction(1)with the intent to

promote the carrying on ofspecified unlawful activity, and(2)knowing that the transaction was.

designed in whole and in part to conceal and disguise the nature,the location,the source,the

ownership, and the control ofthe proceeds ofsaid specified unlawful activity, in violation of

Title 18, United States Code,Sections 1956(a)(l)(A)(i) and (a)(l)(B)(i).

      (All in violation ofTitle 18, United States Code, Sections 1956(h))
  Case 1:19-cr-00283-CMH Document 23 Filed 09/19/19 Page 3 of 3 PageID# 113




                                     FQRFEITUHE NOTICE


        THE GRAND JURY FURTHER FINDS there is probable cause that the property

described below is subject to forfeiture. Pursuant to Rule 32.2 ofthe Federal Rules of Criminal
Procedure, the defendant, OKSANA VOVK,is hereby notified that if convicted of Count One,
charged in this Indictment, she shall forfeit to the United States^ pursuant to 21 U.S.C. § 853,any
property that is traceable to, derived from,fimgible with, or a substitute for property that
constitutes the proceeds ofthe offense and any property used or intended to be used to commit
or facilitate the commission ofthe offense. Ifconvicted of Count Two,she shall forfeit, pursuant

to 18 U.S.C. § 982,any property involved in the offense and any property traceable to such
property.-

       (All Pursuant to Title 21, United States Code, Section 853 ^d Title 18, United
       States Code, Section 982)




                                                     A TRUE BILL
                                                          Pufsuant to the E-6overnment Act,,
                                                         The original of this page has been filed
                                                             under seal in the Clerk's Office
                                                     Foreperson ofthe Grand Jury


      G.Zachary Terwilliger
      United States Attorney


By:
        larolina Klyuchnikova
       Special Assistant United States Attomey(LT)
